Citation Nr: 1602986	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for degenerative arthritis.

2. Entitlement to service connection for allergic rhinitis (also claimed as respiratory problems).

3. Entitlement to service connection for memory loss.

4. Entitlement to service connection for joint problems (also claimed as fibromyalgia).

5. Entitlement to service connection for headaches.

6. Entitlement to service connection for a bilateral knee disability (claimed as knee strain).

7. Entitlement to service connection for bilateral lower extremity radiculopathy.

8. Entitlement to service connection for bilateral hearing loss.


9. Entitlement to service connection for mild multilevel discogenic change (claimed as a lower back condition).

10. Entitlement to service connection for mild degenerative changes of the cervical spine (claimed as an upper back condition).

11. Entitlement to service connection for left shoulder rotator cuff tear, treated surgically with residual strain (claimed as a left shoulder injury).

12. Entitlement to service connection for post-traumatic stress disorder (PTSD).

13. Entitlement to service connection for chronic fatigue.

14. Whether new and material evidence has been received with respect to a claim of service connection for pain in the wrists and elbows (also claimed as bilateral carpal tunnel). 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Gower, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1972 to June 1972, September 1990 to June 1991, and May 2007 to June 2009.  He also served in the Alabama Army National Guard from 1971 to 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a November 2015 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss,  mild multilevel discogenic change (claimed as lower back condition),  left shoulder rotator cuff tear, treated surgically with residual strain (claimed as left shoulder injury), and post-traumatic stress disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In the Veteran's hearing testimony, prior to the promulgation of a decision in the appeal, he requested to withdraw his appeal on the issues of service connection for degenerative arthritis, allergic rhinitis, memory loss, joint problems (fibromyalgia), migraine headaches, bilateral knee disability, bilateral lower extremity radiculopathy, mild degenerative changes of the cervical spine (upper back condition), chronic fatigue, and pain in the wrists and elbows (bilateral carpal tunnel syndrome). 





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met on the issues of service connection for degenerative arthritis, allergic rhinitis, memory loss, joint problems (fibromyalgia), migraine headaches, bilateral knee disability, bilateral lower extremity radiculopathy, mild degenerative changes of the cervical spine (upper back condition), chronic fatigue, and pain in the wrists and elbows (bilateral carpal tunnel syndrome).  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Such withdrawal may be made by the appellant or by his or her authorized representative.  Id.

Here, the Veteran and his representative stated at the November 2015 Board hearing  that he wished to withdraw his pending appeals with regard to his claims of service connection for degenerative arthritis, allergic rhinitis, memory loss, joint problems (fibromyalgia), migraine headaches, bilateral knee strain, bilateral lower extremity radiculopathy, mild degenerative changes of the cervical spine (upper back condition), chronic fatigue, and pain in the wrists and elbows (bilateral carpal tunnel).  See Hearing Transcript at  2.  Accordingly, the Veteran's appeals as to these claims are dismissed.  


ORDER

The Veteran's claims of service connection for degenerative arthritis, allergic rhinitis, memory loss, joint problems (fibromyalgia), migraine headaches, bilateral knee disability, bilateral lower extremity radiculopathy, mild degenerative changes of the cervical spine (upper back condition), chronic fatigue, and pain in the wrists and elbows (bilateral carpal tunnel), are dismissed.


REMAND

A December 2015 letter from the Social Security Administration (SSA) confirms that the Veteran is receiving Social Security disability for degenerative disc disease and PTSD with depression.  See VBMS SSA/SSI Letter 12/8/2015.  No records pertaining to the Veteran's SSA determination, to include a negative response to an SSA inquiry, are contained in the claims file.  Upon remand, the RO should attempt to obtain the Veteran's SSA records, as these records are potentially pertinent to the pending claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Lower Back and Left Shoulder Disabilities

The Veteran contends that he injured his lower back and left shoulder in May 2007 while on active duty in Fort Hood.  See Hearing Transcript at 6.  The record includes line of duty (LOD) determinations, finding that he suffered two small back herniations and a left shoulder labral tear on May 11, 2007.  See Service Treatment Records (VBMS STRs 9/24/2015, Vol. 3, pg. 74, 76, 91).  The lower back LOD determination notes that his condition had existed for 10 years and that his pain had increased during his period of active duty service.  Id. at 91.  Other records confirm arthritis of the lower back and shoulder, but specifically state that there is no indication of disc herniations or a labral tear.  See November 2007 Letter from Dr. H (VBMS STRs 9/24/2015, Vol. 1, pgs. 39-40); June 2007 MRI Report (VBMS STRs 9/24/2015, Vol. 1, pg. 71).  At the August 2009 VA examination, the examiner noted current diagnoses of degenerative arthritis of the lumbar spine and left rotator cuff tear, and made findings as to the severity of these disabilities.  See August 2009 VA Examination at 20-21.  However, the examiner gave no opinion as to whether the Veteran's lower back and left shoulder disabilities are related to his military service.  Further, the Veteran stated that the examiner did not use an instrument to measure his range of motion for these disabilities.  See Hearing Testimony at 7.  On remand, the Veteran should be afforded another VA examination with regard to his lower back and left shoulder disabilities.  The examiner should use a goniometer or other appropriate instrument to measure his range of motion, and should opine as to whether his lower back and left shoulder disabilities are related to an injury incurred or aggravated during service.

Psychiatric Disabilities

The Veteran contends that he has PTSD due to stressors during his deployment in the Gulf War.  Service records indicate that he participated in Operation Desert Shield/Desert Storm.  See VBMS Military Personnel Records 5/8/2009, pg. 23.  The record contains conflicting evidence as to whether the Veteran meets the criteria for a PTSD diagnosis, and also includes diagnoses of other psychiatric disorders, including depression, panic disorder, anxiety disorder, and obsessive-compulsive disorder.  For example, two letters dated December 2015 state that he has been diagnosed with PTSD secondary to his deployment during the Gulf War and has been receiving treatment since September 2002.  See Letter from LPC J.F.J. (VBMS Third Party Correspondence 12/9/2015); Letter from Dr. H (VBMS Third Party Correspondence 12/15/2015).  A January 2008 line of duty determination found the Veteran incurred PTSD and major depression in the line of duty on or about September 2007.  See VBMS STRs 9/24/2015, Vol. 3, pg. 84-85.  However, Dr. K.F. examined him in December 2008, and found he did not meet the criteria for a diagnosis of PTSD, depression, or OCD, contrary to his treatment for these conditions by LPC J.F.J.  See VBMS STRs 9/24/2015, Vol. 2, pg. 81-82.  Similarly, the August 2009 VA examiner obtained a thorough history from the Veteran (which included significant traumatic stressors from his civilian occupation as a police officer) and determined he did not exhibit symptoms of PTSD.  See August 2009 VA Examination at 46.  The examiner stated that he likely met the criteria for PTSD in his past following his work as a police officer, but no longer met the diagnostic criteria.  The examiner did diagnose the Veteran with Anxiety Disorder NOS (with features of PTSD), but did not provide an opinion as to whether his anxiety disorder was due to his military service.  

VA cannot unduly limit its consideration of claims of service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Consequently, the Board finds that it cannot adequately decide the claim without a competent medical opinion addressing the etiology of each of the Veteran's psychiatric disabilities.  Thus, the Board finds that an additional VA psychological examination is necessary to determine whether any current psychiatric disorders are present and related to his military service.

Hearing Loss

The Veteran was also afforded an August 2009 VA examination to evaluate his hearing loss.  The examiner opined that his hearing loss was due to noise exposure during his civilian occupation and not due to his active military service, because his initial hearing loss and hearing loss progression were noted before his deployment to Desert Storm.  However, at the Board hearing, the Veteran stated that he believed his hearing loss was due to noise exposure during his National Guard service in the late 1970s or early 1980s.  See Hearing Transcript at 3.  

The Board notes that the Veteran served in the Alabama Army National Guard from 1971 to 2009, with service as a mechanic, a radio operator, and in the artillery.  See VBMS Military Personnel Records 9/24/2015 (documenting service from 1971 to 2006); August 2009 VA Psychiatric Examination, pg. 39 (Veteran's statement that he served from 1971 to 2009); August 2009 VA Audiology Examination (noting the Veteran's specialties).  From 1972 to 1993, he served on active duty training or full time training duty for 14 to 30 days per year.  See NGB 23s (VBMS Military Personnel Records 9/24/2015).  The Board will assume he had comparable training duty in the subsequent years.  
A veteran may be granted service connection for a disability from a disease or injury incurred in or aggravated in the line of duty during active duty for training, or from an injury incurred or aggravated in the line of duty during inactive duty training.  See 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6; Biggins v. Derwinski, 1 Vet. App. 474, 477-78  (1991).  The VA examiner did not address the Veteran's noise exposure during his periods of inactive duty training or active duty for training, and should address this on remand.  Moreover, the examiner did not consider aggravation in the previous opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO shall procure from the Social Security Administration copies of the decision addressing the Veteran's application for disability benefits as well as the medical records used in support of that decision. Any records so obtained should be associated with the Veteran's VA claims file.  All efforts by the RO to obtain the Veteran's Social Security Administration records, along with any notice that the records are unavailable, shall be documented in the claims file.

2. Thereafter, refer the VA claims file to the August 2009 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion as to whether the Veteran's lower back condition is at least as likely as not (50% probability or greater) due to any period of active service, to include any active duty for training or inactive duty training period.  The onset of current disability should be estimated and the examiner should opine whether any subsequent period of active service, including active duty for training and inactive duty training,  permanently worsened the disorder beyond its natural progression.

The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner must consider all relevant lay and medical evidence.  The examiner is particularly advised to consider the in-service line of duty determinations and service treatment records.  The Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating the requested opinion.  

The examiner should explain any conclusion offered and provide supporting rationale.  If the needed opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered and state whether the inability is due to the absence of any additional evidence or to the limits of scientific or medical knowledge.

3. Refer the VA claims file to the August 2009 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion as to whether the Veteran's left shoulder condition is at least as likely as not (50% probability or greater) due to any period of active service, to include any active duty for training or inactive duty training period. The onset of current disability should be estimated and the examiner should opine whether any subsequent period of active service, including active duty for training and inactive duty training, permanently worsened the disorder beyond its natural progression.

The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner must consider all relevant lay and medical evidence.  The examiner is particularly advised to consider the in-service line of duty determinations and service treatment records.  The Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating the requested opinion.  

The examiner should explain any conclusion offered and provide supporting rationale.  If the needed opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered and state whether the inability is due to the absence of any additional evidence or to the limits of scientific or medical knowledge.

4. The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology of his psychiatric symptoms.  

Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records, a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability began during or is causally related to active service, to include any active duty for training.  The onset of current disability should be estimated and the examiner should opine whether any subsequent period of active service, including active duty for training, permanently worsened the disorder beyond its natural progression.

The examiner is advised that the Veteran is competent to report symptoms and that his reports must be considered in formulating the requested opinion. 

The examiner should note that the Veteran has been diagnosed with PTSD and the symptoms upon which those diagnoses were based.  If the examiner disagrees with those diagnoses, he or she should clearly explain why a diagnosis was not appropriate on those occasions. 

If PTSD is found at present or at any time during the claims period, the examiner should state whether it is at least as likely as not due to an in-service stressor, to include due to hostile military or terrorist activity.  Any specific in-service stressful events attributed to a current diagnosis should be identified.

5. Refer the VA claims file to the August 2009 VA audiologist, or another appropriate examiner if that examiner is unavailable, to provide an opinion as to whether the Veteran's current bilateral hearing loss is at least as likely as not (50% probability or greater) related to his active service, including active duty for training and inactive duty training,

The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner must consider all relevant lay and medical evidence.  The Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating the requested opinion.  

Specifically, the examiner should address the Veteran's assertion of noise exposure during his periods of inactive duty training or active duty for training.  The record shows that the Veteran served in the Alabama Army National Guard from 1971 to 2009, approximately 14 to 30 days per year, in specialties including mechanic, radio operator, and artillery.  The examiner should address the Veteran's statement that he lost hearing for a period of time after witnessing a 155mm Howitzer fire from a distance of 10 to 20 meters.

The onset of current disability should be estimated and the examiner should opine whether any subsequent period of active service, including active duty for training or inactive duty training, permanently worsened the disorder beyond its natural progression.

The examiner should explain any conclusion offered and provide supporting rationale.  If the needed opinion cannot be provided without resort to speculation, the examiner must explain why the opinion cannot be offered and state whether the inability is due to the absence of any additional evidence or to the limits of scientific or medical knowledge.

6. Thereafter, readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


